Citation Nr: 0901796	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-38 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for a left arm and 
shoulder disorder.

4.  Entitlement to service connection for a right ankle 
disorder and foot sprain.

5.  Entitlement to service connection for right arm 
radiculopathy.

6.  Entitlement to a higher (compensable) initial rating for 
service-connected bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION


The veteran served on active duty from May 1967 to May 1969.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  That decision granted service 
connection for hearing loss, and assigned an initial 
noncompensable (0 percent) rating, and denied the rest of the 
veteran's service connection claims on appeal.  

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection for 
hearing loss, the Board has characterized this issue in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.

In December 2007, the veteran appeared and testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge sitting in No. Little Rock, Arkansas.  A transcript of 
that hearing is of record.

This case was remanded by the Board in March 2008 to comply 
with the duty to assist a claimant that included request for 
records from the Social Security Administration (SSA).  That 
notice and development has now been completed, and the case 
has now been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's asbestos-related lung disease is related to 
post-service occupational exposure to asbestos; and is not 
related to in-service exposure to asbestos.

2.  Chronic obstructive pulmonary disease (COPD) was not 
demonstrated during the veteran's active military service or 
until decades thereafter, and is not shown by competent 
evidence to have been related to service.

3.  A left arm and shoulder disability is not currently 
shown.

4.  A right ankle disorder and foot sprain injury or disease 
were not demonstrated during active duty; right ankle and 
foot arthritis was not manifested to a compensable degree in 
the first year following the veteran's separation from active 
duty service; symptoms of right ankle disorder and foot 
sprain injury or disease were not continuous after service 
separation; and right ankle disorder and foot injury are not 
shown by competent evidence to have been related to service.

5.  Right arm radiculopathy was not demonstrated during the 
veteran's period of active duty service; cervical spine 
arthritis was not manifested to a compensable degree in the 
first year following the veteran's separation from active 
duty service; right arm radiculopathy has not been continuous 
since service separation; and right arm radiculopathy has not 
been linked by competent evidence to service.

6.  For the entire initial rating period from January 28, 
2005, the veteran's service-connected bilateral hearing loss 
has never manifested worse than Level I hearing acuity in the 
right ear or worse than Level I hearing acuity in the left 
ear.  


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  COPD was not incurred in or aggravated while on active 
duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  A left arm and shoulder disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

4.  A right ankle and foot disorder, to include degenerative 
joint disease of the right ankle and foot, was not incurred 
in or aggravated by active service, and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

5.  Right arm radiculopathy was not incurred in or aggravated 
by the veteran's active military service, and may not be 
presumed to have been so occurred.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

6.  For the entire initial rating appeal period from January 
28, 2005, a compensable rating for bilateral hearing loss is 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.85, 4.86, 
Diagnostic Code 6100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

With respect to the claims of entitlement to service 
connection, the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
March and May 2005 correspondence of the information and 
evidence needed to substantiate and complete a claim for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  April 2008 
correspondence provided notice of the type of evidence 
necessary to establish disability ratings and effective 
dates.  Additional evidence was received subsequent to the 
Board's March 2008 remand; this material was considered in 
readjudication by the RO.  See July 2008 supplemental 
statement of the case.  

Concerning the initial rating claim now on appeal, the Board 
begins by noting that, because service connection, an initial 
rating, and an effective date have been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The decision 
of the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), spoke only to cases of entitlement to an increased 
rating.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez-Flores is 
not for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  Consequently, there is 
no need to discuss whether VA met the Vazquez-Flores 
standard.
 
There is no evidence of any VA error in notifying or 
assisting that prejudices the appellant or reasonably affects 
the fairness of this adjudication.  Indeed, the appellant has 
not suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication. 
 
Factual Background

Service treatment (medical) records review shows that in the 
course of the veteran's February 1967 induction examination 
clinical evaluation was completely normal.  A September 1967 
service health record notes that the veteran was seen for 
right ankle complaints after running.  Another September 1967 
health record shows right foot complaints.  Right ankle X-ray 
examination showed no significant abnormality.  The veteran 
also complained of right shoulder pain in September 1968; he 
denied a history of trauma; and X-ray examination was 
negative.  A September 1968 clinical record includes a 
diagnosis of right shoulder muscle spasm and strain.  Another 
September 1968 clinical record shows normal right shoulder 
examination findings, with subjective complaints of 
hypesthesia along the C7 distribution.  The report of the 
April 1969 examination for separation from service shows 
completely normal clinical findings.  The veteran did 
complain of right shoulder pain and paresthesias, described 
as being better, in the course of the April 1969 service 
separation examination.  

Post-service medical evidence includes both VA and private 
treatment records.  The report of a VA examination conducted 
in December 1997 shows that the lungs were clear to 
auscultation and percussion.  The supplied diagnoses did not 
pertain to any of the veteran's instantly claimed disorders.  

A May 1998 letter from a private physician states that the 
veteran's work history reveals an occupational exposure to 
various asbestos containing products from 1971 until 
recently.  This exposure was noted to have been brought about 
by the veteran's working as a pipefitter, welder, painter, 
and drywaller.  He added that his "B-reading" from an April 
1998 X-ray report showed bilateral interstitial fibrosis 
consistent with asbestosis and unilateral pleural disease 
consistent with asbestosis and asbestos-related disease.  The 
X-ray report from April 1998 is also on record.  

A June 1998 VA Medical Certificate shows that the veteran 
complained of shortness of breath and intermittent chest pain 
for one month.  A diagnosis was not provided.  An August 1998 
VA progress note includes a diagnosis of obstructive lung 
disease.  A November 1998 VA outpatient treatment record 
includes a diagnosis of COPD.  A November 1999 VA social 
history and assessment record includes diagnoses of COPD and 
mild to moderately severe bilateral sensorineural hearing 
loss.  

The veteran was afforded a VA orthopedic examination in June 
2005.  Review of the report notes a history of an in-service 
(1967) history of soft tissue spraying of the right foot and 
ankle.  A normal service exit examination was also noted by 
the examiner.  The June 2005 VA examiner opined that the 
veteran's present complaints concerning his right shoulder, 
right arm, right ankle, and right foot were not related to 
his military tour of duty.  He cited the normal service 
medical examination findings shown at the time of the 
veteran's service discharge examination.  The VA examiner 
added that there was insufficient evidence or nexus to link 
the veteran's present complaints to his military tour of 
duty.  The VA examiner added that the veteran's present 
orthopedic-based problems were due to the age of the veteran 
and related to (non-service-connected) degenerative joint 
disease of the cervical spine and right ankle.  The VA 
examiner additionally opined that the veteran's present right 
shoulder and arm symptoms are the result of radiculopathy 
type symptoms emanating from the cervical spine.  He also 
mentioned that on examination no pathology concerning joints 
of the veteran's right arm was demonstrated.  The diagnoses 
included degenerative joint/disk disease of the cervical 
spine with intermittent radiculopathy and resultant right 
shoulder pain from the radiculopathy.  Remote right ankle 
sprain/foot sprain was also diagnosed.  X-rays taken in 
conjunction with the examination showed right ankle and foot 
degenerative changes, cervical spine degenerative disc 
disease, and normal right shoulder findings.

On VA audiological evaluation in June 2005 audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
20
50
70
70
LEFT
15
50
75
70

The average puretone thresholds were 53 decibels in each ear.  
Speech audiometry revealed that speech recognition ability 
was 92 percent in each ear.  Bilateral sensorineural hearing 
loss was diagnosed.  

Service connection was granted for bilateral sensorineural 
hearing loss by the RO in July 2005, effective from the date 
of receipt of claim for service connection, January 28, 
2005.  A noncompensable (0 percent) evaluation was assigned, 
pursuant to Diagnostic Code (Code) 6100, effective from 
January 28, 2005.  The veteran perfected an appeal on the 
issue of the 0 percent initial rating assignment. 

Written correspondence received from the veteran in July 2006 
includes allegations that his claimed COPD was caused by in-
service exposure to chemicals.

The veteran provided testimony at a hearing conducted by the 
undersigned at the RO in December 2007.  Review of the 
hearing transcript (transcript) shows that the veteran 
claimed that he was exposed to asbestos while acting as a 
mechanic in the military.  See page three of transcript.  He 
added that this exposure led him to develop asbestosis.  See 
page eight of transcript.  The veteran cited post-service 
employment performing paint and body work.  See page nine of 
transcript.  It was also essentially argued that his claimed 
COPD disorder was also brought about by his claimed in-
service exposure to asbestos.  See page 10 of transcript.  He 
also claimed to have incurred a left arm and shoulder injury 
in the military.  See page 11 of transcript.  The veteran 
also testified that he experienced right arm radiculopathy 
in-service.  See page 13 of transcript.  He also claimed to 
have incurred a right ankle/foot injury in 1967.  See page 14 
of transcript.  

Subsequent to the Board's March 2008 decision/remand, medical 
records associated with a grant of Social Security 
Administration (SSA) disability benefits were associated with 
the record.  Review of these records includes a December 1997 
VA chest X-ray report, showing no evidence of active 
cardiopulmonary disease.  A November 1998 physical 
examination report, ordered by SSA, shows that the veteran 
complained of, in pertinent part to this appeal, back, arm, 
and knee pain and shortness of breath.  The supplied 
diagnoses included cervical and lumbar degenerative disc 
disease with some left upper arm loss of function, and COPD 
with possible asbestosis.  A SSA decision, dated in April 
1999, in awarding disability benefits to the veteran, 
concluded that the veteran had severe limitations in his 
cervical spine, arms, hands, and legs due to degenerative 
arthritis and disc disease.

On VA audiological evaluation conducted in May 2008, 
audiometry revealed that puretone thresholds (in decibels) 
were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
30
55
75
80
LEFT
30
50
75
75

The average puretone thresholds were 60 decibels in both 
ears.  The report does not include results of a controlled 
speech discrimination test (Maryland CNC).  See 38 C.F.R. 
§ 4.85 (2008).  

Service Connection Laws and Regulations
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as arthritis and organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, generally there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).
 
There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  There is no 
presumption that a veteran was exposed to asbestos in 
service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000.

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b)(1).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations, and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Service Connection Analysis

Service Connection for Asbestosis and COPD

The veteran contends that he was exposed to asbestos during 
his military service, specifically as part of his work as an 
aircraft mechanic.  He contends that he currently has 
asbestosis because of this in-service exposure.  He also 
contends that his currently diagnosed COPD was caused by in-
service chemical exposure. 

After a review of the evidence, the Board finds that the 
veteran's asbestos-related lung disease is not related to in-
service exposure to asbestos while working as an aircraft 
mechanic.  The veteran's military records reflect that he was 
an aircraft mechanic in service.  Based on this occupation, 
the Board finds that the veteran had some asbestos exposure 
in service.  Service treatment records are negative for 
complaints, symptoms, diagnosis, or treatment of a 
respiratory condition.

Instead, the Board finds that the weight of the competent 
evidence demonstrates that the veteran's asbestos-related 
lung disease is related to many years of post-service 
occupational exposure to asbestos.  The veteran has reported 
and testified that after service since 1971 he has worked as 
a painter (in automobile paint and body work), as a 
pipefitter, welder, and drywaller.  The medical evidence 
shows that the veteran currently has been diagnosed with 
various lung diseases to include asbestosis and COPD.  Each 
lung disease was first diagnosed in 1998, almost 30 years 
following the veteran's service separation.  Given the length 
of time between the veteran's active duty and the post-
service diagnoses of these disorders, the preponderance of 
the competent evidence of record is against finding a 
continuity of objectively verifiable symptomatology.  38 
C.F.R. § 3.303(d); Maxson v. West, 
12 Vet. App. 453 (1999) (service incurrence may be rebutted 
by the absence of medical treatment for the claimed condition 
for many years after service).

As to the questions of whether the diagnosed asbestosis is 
due to in-service asbestos exposure, and whether the COPD was 
caused by in-service chemical exposure, the only evidence of 
such a nexus relationship is the veteran's own statements; 
there is no other corroborating or verifying evidence of 
record.  

A private physician, as part of the above-discussed May 1998 
letter, commented that the veteran was occupationally-exposed 
to asbestos from 1971 to until recently in post-service 
occupations that included painter, pipefitter, welder, and 
drywaller.  The history given to this private physician did 
not include any mention of in-service exposure to asbestos, 
or to any such relationship between such in-service exposure 
and the veteran's currently diagnosed asbestosis.  Instead, 
the private physician's diagnosis of asbestosis is given only 
in the context of the long history of post-service 
occupational exposure to asbestos.   

There is no competent evidence in support of the veteran's 
assertion that he was exposed to asbestos during service.  
Moreover, the medical evidence tends to show that the veteran 
has asbestos-related lung disease, but that it developed as a 
result of post-service occupational exposure asbestos.  The 
competent evidence also does not relate the veteran's COPD to 
his military service.  For these reasons, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for Left Arm and Shoulder Disorder

The veteran contends that service connection is warranted for 
a left arm and left shoulder disorder because he was 
hospitalized and treated in service in January 1968 while at 
the base in Long Binh for a "nerve" problem of the left arm 
and shoulder.    

Following review of the complete evidentiary record, the 
Board finds that service connection for a left arm and 
shoulder disorder is not warranted because of no current 
disability.  The threshold question in any claim seeking 
service connection for a disability is whether the disability 
is shown.  Here, the competent evidence does not show the 
presence of any current disability of the left arm or left 
shoulder.  As noted, the veteran was afforded a VA orthopedic 
examination in June 2005; review of the examination report, 
however, shows that the veteran neither complained of any 
left arm and shoulder problems, and the examiner did not 
supply a diagnosis concerning this claimed disorder.  

The veteran has described symptoms associated with cervical 
spine disorder; however, service connection has been denied 
for a cervical spine disorder, so there is no basis for 
entitlement as secondary to the non-service-connected 
cervical spine disorder.  The veteran purported to testify 
about such nerve symptoms in service; however, it became 
apparent during the personal hearing testimony that he was 
describing right arm and shoulder symptomatology rather than 
left arm or shoulder symptomatology.  In light of the absence 
of any competent evidence of a left arm and shoulder 
disorder, service connection is not warranted.  In the 
absence of competent evidence of a present disability, there 
cannot be a valid claim of service connection.  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Right Ankle Disorder and Foot Sprain

The veteran contends that he has a right ankle disorder and 
residuals of foot sprain that should be service connected.  
He contends that in service he hurt his feet while running 
track, and in service in about September 1967 he sprained his 
ankle. 

After a review of the evidence of record, the Board finds 
that a chronic right ankle disorder and foot sprain injury or 
disease were not demonstrated during active duty service.  
While the veteran's active duty service treatment (medical) 
records include complaints of right foot and ankle problems, 
a disorder concerning either of these was not diagnosed.  X-
rays were also, as noted above, negative.  The veteran's 1969 
separation medical examination was also negative for evidence 
of right ankle disorder or foot sprain residuals of injury or 
a disease.  

The Board finds that symptoms of right ankle disorder and 
foot sprain injury or disease were no continuous after 
service separation.  The veteran previously filed a VA claim 
for compensation in 1997, in which he did not claim or 
mention a right foot or ankle disorder.  Additionally, 
various post-service treatment records reflect specific 
complaints of other disorders and symptoms that did not 
include complaints of right ankle or foot disorder.  Neither 
a right foot or ankle disorder was clinically documented for 
many years after service until 2005.  At this time, during 
the VA examination conducted in June 2005, the veteran was 
diagnosed as having a remote right ankle and foot sprain.  
The veteran has reported and testified generally that he has 
had right ankle and foot symptoms since service.  The current 
right foot and ankle complaints were not noted and diagnosed 
until 2005, over 30 years following the veteran's service 
separation.  Given the length of time between the veteran's 
active duty and the post-service diagnoses of these 
disorders, the preponderance of the competent evidence of 
record is against finding a continuity of symptomatology 
after service.  38 C.F.R. § 3.303(d); Maxson, 12 Vet. App. 
453.  

The Board finds that a right ankle and foot arthritis was not 
manifested to a compensable degree in the first year 
following the veteran's separation from active duty service.  
Degenerative joint disease was not diagnosed until many years 
after service in 2005.  For this reason, there is no basis to 
grant service connection for arthritis of the right ankle or 
foot as a presumptive disease.  38 C.F.R. §§ 3.307, 3.309.  

The Board further finds that right ankle disorder and foot 
injury are not shown by competent evidence to have been 
related to service.  The June 2005 VA examiner specifically 
opined that neither of these documented disorders was related 
to the veteran's active military service.  The bases for the 
opinion included that there was no evidence of a right foot 
or ankle injury during active duty service.  
 
As noted, the evidence preponderates against finding that the 
veteran's right ankle and foot problems began during his 
period of active service.  While a diagnosis of right foot 
and ankle degenerative changes was made in 2005, that 
diagnosis comes well after the veteran's 1969 separation from 
active duty.  As such, presumptive service connection for 
right ankle and foot degenerative joint disease is not for 
consideration.  There is also no postservice continuity of 
complaints or symptoms pertaining to any right foot or ankle 
disability.
 
Given the absence of a chronic right foot or ankle disability 
in service, or compensably disabling arthritis in the first 
postservice year, or continuous post-service symptoms, and 
with no evidence of a nexus between any current right foot 
and ankle disability and service, service connection for such 
disability is not warranted.  For these reasons, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Right Arm Radiculopathy

The veteran contends that service connection is warranted for 
right arm radiculopathy because he was treated in service in 
January 1968 for a nerve problem of the arm.  

After a review of the evidence, the Board finds that chronic 
right arm radiculopathy was not demonstrated during the 
veteran's period of active duty service.  The evidence shows 
that the veteran did complain of right shoulder pain in 
service in 1968.   X-ray examination in service in 1968 was 
negative.  Right shoulder muscle spasm and strain was also 
diagnosed in service in 1968.  A 1968 examination of the 
veteran showed normal right shoulder examination findings, 
albeit with subjective complaints of hypesthesia along the C7 
distribution.  The report of the April 1969 examination for 
separation from service shows completely normal clinical 
findings.  The veteran did complain of right shoulder pain 
and paresthesias, described as being better, in the course of 
his separation examination.  

The Board also finds that cervical spine arthritis was not 
manifested to a compensable degree in the first year 
following the veteran's separation from active duty service, 
and that right arm radiculopathy has not been continuous 
since service separation.  Post-service medical records first 
mention degenerative joint disease of the cervical spine in 
2005.  Given the length of time between the veteran's active 
duty and the post service diagnoses of cervical spine 
degenerative joint and disc disease with associated 
radiculopathy and right shoulder pain, the preponderance of 
the competent evidence of record is against finding a 
continuity of objectively verifiable symptomatology.  38 
C.F.R. § 3.303(d); Maxson, supra.  

The diagnosis of cervical spine arthritis was supplied in 
2005, which was decades after the veteran's 1969 separation 
from active duty.  As such, presumptive service connection 
for the claimed right arm disorder, as related to cervical 
degenerative joint and disc disease is not for consideration. 
38 C.F.R. §§ 3.307, 3.309.  The veteran has described right 
arm radicular symptoms associated with a cervical spine 
disorder; however, service connection has been denied for a 
cervical spine disorder, so there is no basis for entitlement 
as secondary to the non-service-connected cervical spine 
disorder.  38 C.F.R. § 3.310. 

The Board further finds that the veteran's right arm 
radiculopathy has not been linked by competent evidence to 
service.  The VA examiner in 2005 attributed the veteran's 
cervical degenerative disc disease to age-related 
osteoarthritis and not to the veteran's military service.  He 
2005 VA examiner added that the diagnosed intermittent 
radiculopathy and right shoulder pain resulted from the 
cervical spine findings.  In observing that the veteran's 
service separation examination clinical findings had been 
normal, the examiner opined that the veteran's present 
complaints concerning his right shoulder and right arm were 
not related to his military tour of duty.  He added that 
there was insufficient evidence or nexus to link the 
veteran's present complaints to his military tour of duty.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Rating Legal Authority

The present appeal in part involves the veteran's claim that 
the severity of his service-connected bilateral hearing loss 
warrants a higher initial disability rating than 0 percent.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board has 
considered the entire period of initial rating claim for 
hearing loss to see if the evidence warrants the assignment 
of different ratings for different periods of time during 
this claim - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for bilateral hearing loss, the Rating 
Schedule establishes eleven (11)  auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.  Under the revised 
criteria, where there is an exceptional pattern of hearing 
impairment, a rating based on puretone thresholds alone may 
be assigned.  38 C.F.R. § 4.86.  Such an "exceptional 
pattern" is not demonstrated in the instant case.  

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Initial Rating for Bilateral Sensorineural Hearing Loss

The June 2005 VA audiometry study, which reflects the most 
probative evidence of record on file concerning the veteran's 
hearing acuity dated during the initial rating appellate 
period, showed that the average puretone threshold for the 
veteran's right and left ears to be 53 decibels, and speech 
discrimination (also for each ear) to be 92 percent.  
Applying the schedular rating criteria, under 38 C.F.R. 
§ 4.85, Table VI, such hearing acuity for each ear is 
characterized as Level I.  Under 38 C.F.R. § 4.85, Table VII, 
where there is Level I hearing acuity in both ears, a 
noncompensable (0 percent) rating is to be assigned (under 
Diagnostic Code 6100).  For this reason, the Board finds that 
there is no schedular basis for a higher (compensable) 
disability rating for any period of initial rating appeal.  
An unusual pattern of hearing warranting a rating under 
38 C.F.R. § 4.86 is not shown.  

The veteran's more general statements describing his symptoms 
are considered to be competent evidence; however, these 
statements, when weighed against the objective evidence, 
including specific audiometric test scores and speech 
discrimination scores, are found to be less probative on the 
question of appropriate rating.  The specific clinical 
measures more particularly demonstrate the veteran's 
bilateral hearing loss as it relates to the pertinent 
criteria for rating hearing loss, which specifically includes 
audiometric test scores and speech recognition scores.  
38 C.F.R. § 4.85.  Disability ratings for hearing impairment 
are derived by a mechanical application of VA's Rating 
Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Here, such mechanical 
application of the Rating Schedule results in a 
noncompensable rating.  

This case involves an appeal to the initial rating assigned.  
In such cases, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings; however, it is not shown that the 
veteran's service-connected hearing loss disability has 
varied significantly in severity during the course of the 
appeal period, and the 0 percent rating assigned is based on 
the greatest level of impairment shown during the appellate 
period.  Consequently, there is no competent evidentiary 
basis for a staged rating in this case.  See Fenderson, 
supra.   The rating assigned encompasses the maximum level of 
hearing loss shown during the appellate period.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for a higher 
initial disability rating for service-connected 


bilateral hearing loss disability, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for asbestosis is denied.

Service connection for COPD is denied.

Service connection for a left arm and shoulder disorder is 
denied.

Service connection for a right ankle disorder and foot sprain 
is denied.

Service connection for right arm radiculopathy as secondary 
to cervical degenerative joint and disc disease is denied.  

A higher (compensable) initial disability rating for service-
connected bilateral sensorineural hearing loss is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


